Vanguard LifeStrategy ® Funds Supplement to the Prospectus Dated February 26, 2010 Important Change to the Vanguard LifeStrategy Funds Increase to the LifeStrategy Funds International Equity Allocations The board of trustees of the Vanguard LifeStrategy Funds has approved an increase in each Funds target international equity allocation as follows: Current International Projected International LifeStrategy Fund Equity Allocation Equity Allocation Income Fund 0% 6% Conservative Growth Fund 5% 12% Moderate Growth Fund 10% 18% Growth Fund 15% 24% The Funds are expected to implement these allocation changes in the coming months. Prospectus Text Changes In the indicated sections of the prospectus, the following text changes are made: In the Vanguard LifeStrategy Income Funds Fund Summary section, the Primary Investment Strategies text is replaced as follows: (over, please) The Fund invests in other Vanguard mutual funds according to a fixed formula that over time should reflect an allocation of approximately 60% of the Funds assets to bonds, 20% to short-term fixed income investments, and 20% to common stocks. The percentages of the Funds assets allocated to each of the underlying funds are:  Vanguard Total Bond Market II Index Fund 52%  Vanguard Short-Term Investment-Grade Fund 20%  Vanguard Asset Allocation Fund 20%  Vanguard Total Stock Market Index Fund 2%  Vanguard Total International Stock Index Fund 6% The Funds indirect bond holdings are a diversified mix of short-, intermediate-, and long-term U.S. government, U.S. agency, and investment-grade corporate bonds, as well as mortgage-backed and asset-backed securities. Its indirect stock holdings consist substantially of large-capitalization U.S. stocks and, to a lesser extent, mid- and small-cap U.S. stocks and foreign stocks. In the Vanguard LifeStrategy Conservative Growth Funds Fund Summary section, under Primary Investment Strategies, the following table replaces a similar table:  Vanguard Total Bond Market II Index Fund 32%  Vanguard Short-Term Investment-Grade Fund 20%  Vanguard Asset Allocation Fund 20%  Vanguard Total Stock Market Index Fund 16%  Vanguard Total International Stock Index Fund 12% In the Vanguard LifeStrategy Moderate Growth Funds Fund Summary section, under Primary Investment Strategies, the following table replaces a similar table:  Vanguard Total Bond Market II Index Fund 32%  Vanguard Total Stock Market Index Fund 30%  Vanguard Asset Allocation Fund 20%  Vanguard Total International Stock Index Fund 18% In the Vanguard LifeStrategy Growth Funds Fund Summary section, under Primary Investment Strategies, the following table replaces a similar table:  Vanguard Total Stock Market Index Fund 44%  Vanguard Total International Stock Index Fund 24%  Vanguard Asset Allocation Fund 20%  Vanguard Total Bond Market II Index Fund 12% In the More on the Funds section, under Market Exposure, the following text replaces similar text in the second paragraph: Stock holdings consist substantially of large-cap U.S. stocks and, to a lesser extent, mid- and small-cap U.S. stocks and foreign stocks. In the More on the Funds section, under Stocks, the following text replaces similar text in the first paragraph: To a lesser extent, each of the LifeStrategy Funds also invests in foreign stocks. In the More on the Funds section, under Stocks, the following text replaces similar text in the last paragraph: By owning shares of Vanguard Total International Stock Index Fund, which invests in foreign securities, the LifeStrategy Funds are subject to country risk and currency risk . In the More on the Funds section, under Security Selection, the following table replaces a similar table: LifeStrategy Fund Conservative Moderate Underlying Vanguard Fund Income Growth Growth Growth Total Stock Market Index 2% 16% 30% 44% Total International Stock Index 6 12 18 24 Total Bond Market II Index 52 32 32 12 Short-Term Investment-Grade 20 20   Asset Allocation 20 20 20 20 Total 100% 100% 100% 100% © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 88 092010
